Kane, J. P., and Weiss, J.,
concur in part and dissent in part in the following memorandum by Kane, J. P. Kane, J. P.' (concurring in part and dissenting in part). We agree with the majority that defendant’s motion to set aside the transfers as fraudulent should have been denied. We would add, however, that the proper vehicle to seek to set aside a transfer as fraudulent is an action pursuant to article 10 of the Debtor and Creditor Law, rather than by motion in the action to set aside the separation agreement. In an action to set aside a transfer as fraudulent, the transferee is a necessary party defendant (13 Carmody-Wait 2d, NY Prac, § 85:18, p 338; see Dempsey & Spring v Ramsay, 79 AD2d 1017, 1018). H We are unable, however, to agree with the majority that Special Term abused its discretion by referring plaintiff’s application for an increase in child support due to changed circumstances to Family Court. *686Family Court has jurisdiction of this matter (Family Ct Act, § 461; see Matter of Schulte v Schulte, 91 AD2d 706). Contrary to defendant’s assertions, plaintiff’s application is premised upon the children’s right to receive adequate support rather than her own interest in having defendant contribute more to the financial burden of raising the children (see Matter of Brescia v Fitts, 56 NY2d 132, 139). As Family Court possesses “unique, specialized capabilities and expertise” with respect to support proceedings (Kagen v Kagen, 21 NY2d 532, 538; see Besharov, Practice Commentary, McKinney’s Cons Laws of NY, Book 29A, Family Ct Act, § 411, pp 12-14; see, also, Family Ct Act, § 461), we are unable to conclude that Special Term abused its discretion by transferring the instant support application to Family Court. H We would, therefore, modify the order by reversing only so much of the order as referred plaintiff’s motion to set aside certain transfers to Family Court, deny said motion, and, as so modified, we would affirm.